DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 1/27/2021. Claims 1-21 are pending in this application. Claim 21 is new. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 7, 10, 11, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (US 2016/0099705).
Re claims 1, 7, 11 & 17, Matsuda teaches, Fig. 1, [0022-0025], an etch rate sensor, comprising: 
-a resonating body (20) having a first surface and a second surface, the second surface opposite the first surface; 

-a second electrode (22) formed over the second surface of the resonating body (20); and 
-a first sacrificial layer (16) formed on the top surface of the first electrode (18); and 
-a second sacrificial layer (12) formed on the top surface of the first electrode, the second sacrificial layer (12, Cr) having a composition different than a composition of the first sacrificial layer (16, non-oxygen containing insulating film, SiN) or the second sacrificial layer (12) having an etch selectivity different than an etch selectivity of the first sacrificial layer (16) (based on different material/composition), wherein the second sacrificial layer (12) is not in contact with the first sacrificial layer (16); 
wherein the resonating body (20) is quartz, sapphire, silicon, germanium or lead zirconate titanate (e.g. PZT). 

    PNG
    media_image1.png
    509
    628
    media_image1.png
    Greyscale

Re claims 10 & 20, Matsuda teaches a third sacrificial layer (14) formed on the top surface of the first electrode (18), the third sacrificial layer (14, silicon oxide) having a composition or etch selectivity different than the composition of the first sacrificial layer (16) and different than the composition or etch selectivity of the second sacrificial layer (12) (Fig. 10A, [0022]).
3.	Claim(s) 1, 4, 6, 11, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (US 2012/0161902).
Re claims 1 & 11, Feng teaches, Fig. 1A, [0036, 0037], an etch rate sensor, comprising: 
-a resonating body (103) having a first surface and a second surface, the second surface opposite the first surface; 
-a first electrode (102) formed on the first surface of the resonating body (103), the first electrode having a top surface (e.g. surface not in contact with body); 
-a second electrode (104) formed over the second surface of the resonating body (20); and 
-a first sacrificial layer (106) formed on the top surface of the first electrode (102); and 
-a second sacrificial layer (2nd 107) formed on the top surface of the first electrode (102), the second sacrificial layer (107) having a composition different than a composition of the first sacrificial layer (106) or the second sacrificial layer (107) having an etch selectivity different than an etch selectivity of the first sacrificial layer (106) (based on different material/composition, plastic vs metal, supported by US patent 7,332,985, [0036]), wherein the second sacrificial layer (107) is not in contact with the first sacrificial layer (106). 

    PNG
    media_image2.png
    366
    719
    media_image2.png
    Greyscale

Re claims 4, 6, 14 & 16, Feng teaches a portion of the top surface of the first electrode (102) is not covered by the first and second sacrificial layers (106, 107); and the first and second sacrificial layers (106, 107) are not in contact with the resonating body (103) (Fig. 1A). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Liu et al. (US 2006/0283249).
	The teachings of Matsuda have been discussed above. 
	Re claims 8 & 18, Matsuda does not teach a frequency bridge electrically coupled between the first electrode and the second electrode. 
	Liu teaches a frequency bridge (e.g. an oscillating acoustic shear wave generated by alternating voltage across electrodes) electrically coupled between the first electrode and the second electrode (Fig. 2, [0059]). 
	As taught by Liu, one of ordinary skill in the art would utilize and modify the above teaching to obtain a frequency bridge between electrodes as claimed, because it aids in providing an improved formed sensing device. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Liu in combination with Matsuda due to above reason. 
Re claims 9 & 19, Matsuda teaches the first electrode is electrically coupled to a ground potential (Fig. 14). 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent No. 10,790,175. Although the claims at issue are not identical, they are not patentably distinct from each other because .
Allowable Subject Matter
6.	Claims 2, 3, 5, 12, 13 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed because the claim includes allowable subject matter of claim 2. 
Response to Arguments
7.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	Claims 1 & 11 are amended to include newly added features. Different embodiment(s) of Matsuda and interpretation are applied to meet the currently amended claims. Further the claims are rejected under Feng et al. (US 2012/0161902).
	Details are included in the above rejection. 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        2/19/21